The State of TexasAppellee




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 27, 2013

                              No. 04-12-00764-CR and 04-12-00765-CR

                                       Leocadio RAMIREZ Jr,
                                             Appellant
                                                 v.
                                        The STATE of Texas,
                                              Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                Trial Court No. B11-635 and B11-636
                              Honorable Rex Emerson, Judge Presiding

                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice


                   Appellant's Motion to Reset Oral Argument is GRANTED. The above causes
           have been reset for formal submission and oral argument before this Court, on
           Wednesday, January 22, 2013, at 1:30 P.M., before a panel consisting of Chief Justice
           Stone, Justice Angelini, and Justice Chapa.

                   Argument is limited to twenty (20) minutes to each side with ten (10) minutes
           rebuttal for the Appellant. If you do not wish to present oral argument, you must notify
           this Court in writing within seven (7) days of receiving this order.

           It is so ORDERED on December 26, 2013.
                                                             PER CURIAM




ATTESTED TO: _____________________
            Keith E. Hottle, Clerk